                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                SAN ANTONIO DIVISION


PMG INTERNATIONAL, LTD.,                         §
                                                 §
                  Plaintiff,                     §                SA-20-CV-00142-FB
                                                 §
vs.                                              §
                                                 §
TRAVELERS INDEMNITY COMPANY                      §
OF AMERICA,                                      §
                                                 §
                  Defendant.                     §

                                            ORDER

       Before the Court in the above-styled cause of action is Plaintiff PMG International, Ltd.’s

Verified Unopposed Motion to Abate [#8]. By its motion, Plaintiff PMG International, Ltd.

(“PMG”) informs the Court that it sent a letter to Defendant Travelers Indemnity Company of

America (“Travelers”) on December 12, 2019 invoking appraisal of the underlying insurance

claim. PMG asks the Court to abate this suit pending the outcome of the appraisal process.

Travelers is not opposed to abatement. The Court is of the opinion the motion should be granted.

       IT IS THEREFORE ORDERED that Plaintiff PMG International, Ltd.’s Verified

Unopposed Motion to Abate [#8] is GRANTED.

       IT IS FURTHER ORDERED that this lawsuit is ABATED until further order of the

Court. The parties are directed to file quarterly status updates with the Court on the appraisal

process, with the first report due on June 10, 2020.

       SIGNED this 12th day of March, 2020.




                                      ELIZABETH S. ("BETSY") CHESTNEY
                                      UNITED STATES MAGISTRATE JUDGE
